Citation Nr: 1718667	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  14-37 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome. 

2.  Entitlement to service connection for left carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1941 to November 1945 and from June 1951 to June 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision on behalf of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2016, the Veteran withdrew his request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's right and left carpal tunnel syndrome/median nerve disabilities were incurred as a result of his duties during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for left carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in November 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) medical records, and statements in support of the claims.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
      
Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has carpal tunnel syndrome affecting the right and left upper extremities as result of active service.  He describes repetitive motion injuries in his duties as an aircraft mechanic and gunner.  He reported having experienced a long history of upper extremity symptoms prior to his initial treatment in 2003 and having worked as a salesman after service which did not involve repetitive motions.  Service records demonstrate his active service duties included significant service as an aircraft mechanic and gunner.  Service treatment records are negative for complaint, diagnosis, or treatment to the upper extremities.

Private treatment records show that electromyography (EMG) studies in June 2003 revealed carpal tunnel syndrome to the wrists with neurophysiological evidence of bilateral severe median nerve dysfunction.  The Veteran underwent surgical correction to the left upper extremity in June 2003 and to the right upper extremity in August 2003.  An October 2014 private medical opinion noted the Veteran had served as a mechanic and gunner during service and that he reported pain in the hands and wrists after service that progressed to the point in 2003 that he was unable to sleep at night.  It was the examiner's opinion that it seemed almost certain that his work as a mechanic and gunner contributed to his development of carpal tunnel syndrome.

VA peripheral nerve conditions examination in March 2015 included a diagnosis of carpal tunnel syndrome.  It was noted there was moderate incomplete paralysis to the right median nerve and mild incomplete paralysis to the left median nerve.  The examiner found it was less likely that the disorders were incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinions it was noted that the 2003 EMG study indicated widespread neuropathy with slowing through the median nerve not only at the carpal tunnel with evidence of degeneration and regeneration affecting ulnar-innervated muscles as well.  The findings were found not to be consistent with carpal tunnel syndrome due to overuse.  The examiner stated that it would seem that the Veteran's symptoms of carpal tunnel syndrome were a consequence of some unknown neuropathic process rather than a consequence of service-related activities.  

Based upon a review of the entire record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's right and left carpal tunnel syndrome/median nerve disabilities were incurred as a result of his duties during active service.  The Veteran's statements as to his duties and repetitive motion activities in service are consistent with the circumstances of his active service and are credible.  As are his statements as to his post-service occupational activities.  

Although the March 2015 VA examiner found it would seem that the Veteran's carpal tunnel syndrome was a consequence of some unknown neurologic process, no comments were provided concerning his report of a long history of symptoms nor excluding his demonstrated in-service repetitive motion activities as having contributed to a widespread neuropathy.  There is no indication that any further medical development could clarify the etiology of an unknown neurologic process.  Therefore, the Board finds that the provided VA opinion is in equipoise with the October 2014 private medical opinion that it seemed almost certain that his work as a mechanic and gunner contributed to the development of carpal tunnel syndrome.  

In conclusion, the Board finds that service connection for right and left carpal tunnel syndrome is warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The evidence in this case is in equipoise and the appeal must be granted.


ORDER

Entitlement to service connection for right carpal tunnel syndrome is granted. 

Entitlement to service connection for left carpal tunnel syndrome is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


